DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s 371 National Stage Application PCT/JP2019/033777 filed August 28, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021,3/18/2021,5/06/2022 and 6/92022 submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Preliminary Amendment of February 28, 2021 has been fully and carefully considered.  Claims pending are claims 1-18.  Action on the merits follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 5-6 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant is suggested to avoid the “suitable for” language and positively claim “A forward osmosis membrane draw solute comprising and addition polymer…to an amine compound.”  Regarding claim 1, applicant also uses “obtained by” language which is a method limitation.  Applicant should positively recite the that the draw solute is an addition polymerized forward osmosis draws solute.  Correction is required in order to move prosecution forward.
	In claim 5, when applicant claims the draw solution, applicant should include the other ingredients which are in solution with the solute for the claim to be complete.  Is applicant just diluting the solute or are there other ingredients necessary for the draw solution to perform?
	In claim 6 and 14, applicant recites water treatment equipment using the draw solution of claim 5 or claim 9 respectively.  It is unclear what water treatment equipment is being employed and how the draw solution is used with the water treatment equipment. What type of water treatment equipment is applicant using the forward osmosis   Is applicant claiming a device which uses the draw solution of claim 5 or 7 or 8 or 9 or 10 or 11 or 12 or 13?  Applicant’s claim construction is improper.
Claim 6 and 14-18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The water treatment equipment does not further limit the draw solution or the composition.  In claims 5 or 7 or 8 or 9 or 10 or 11 or 12 or 13 applicants is claiming a composition.  In claims 6 and 14-18 applicant is claiming an apparatus or device.  The device will not further limit a composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2-4 and 7-8 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a forward osmosis draw solute comprising addition polymerization of an alkylene oxide having a 2 to 10 carbon atoms to a polyamine, the polyamine most preferred is polyethyleneimine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakao et al. teach a method of forward osmosis water treatment.  Osato et al. teach a polyoxyalkylene adduct thermosensitive draw solute for water treatment.  Nishiura tach a draw solute, draw solution and forward osmosis water treatment.  Nakagawa et al. teach a composite separation membrane.  Morita et al. teach a forward osmosis membrane and forward osmosis treatment system.  Gronwald et al. teach a process for making membranes.  Hu et al. teach a regenerable draw solute for osmotically driven processes. Hu et al. teach a draw solute for a forward osmosis process.   Fuchigami et al. teach a thermosensitive water absorbent and method of water treatment using the water absorbent. Wilson et al. teach draw solutions and related methods for treating a liquid. Sharma et al. teach membrane purification.  Kim et al. teach a draw solute for forward osmosis, draw solution including the same and forward osmosis water treatment device for using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771